14 N.J. 282 (1954)
102 A.2d 40
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ESO M. RHAMS, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 4, 1954.
Decided January 11, 1954.
*291 Mr. John F. Ryan argued the cause for appellant (Messrs. Ryan & Saros, attorneys).
Mr. Hyman Isaac argued the cause for respondent (Mr. H. Russell Morss, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Brennan in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, JACOBS and BRENNAN  5.
For reversal  Justices WACHENFELD and BURLING  2.